EXHIBIT 10.10


FIRST 2009 AMENDMENT TO
LA-Z-BOY INCORPORATED
2004 LONG-TERM EQUITY AWARD PLAN


La-Z-Boy Incorporated (the “Company”) adopts this First 2009 Amendment to the
La-Z-Boy Incorporated 2004 Long-Term Equity Award Plan (the “Plan”).


WITNESSETH:


WHEREAS the Company previously established the Plan for the benefit of certain
of its eligible employees; and


WHEREAS pursuant to Article X, Section 10.2 of the Plan, the Company reserved
the right to amend the Plan subject to the conditions provided therein; and
 
WHEREAS the Company believes it advisable and in the Company’s best interests to
make certain changes to the Plan;
 
NOW, THEREFORE, the Plan is amended as follows:


1.            The following is added as section 3.7:


3.7.  Allocation of Awards.  Notwithstanding anything herein to the contrary,
the Administrator may, in its sole discretion, provide for an aggregate total of
grants of Awards to Employees who are Executive Management Employees, Senior
Management Employees, or Key Management Employees, such grants to be allocated
among Employees within each group by the Company’s Chief Executive Officer in
the Chief Executive Officer’s sole discretion, which discretion shall include
the ability to issue no Award to one or more Employees within a group.  The
Administrator may make such provision as to one or more of the specified
Employee groups, designating aggregate grants either for each group or for
multiple groups combined.


2.            The existing section 10.7 is deleted and replaced with the
following:


10.7. Right of Recapture.  If (a) at any time within one year after the date on
which an Employee exercises an Option, or on which Restricted Stock vests or on
which Common Stock was issued to an Employee pursuant to a Performance Award
(each of which events shall be a “realization event”), the Committee should
determine in its discretion that the Company has been materially harmed by the
Employee, whether such harm (i) results in the Employee’s termination or deemed
termination of employment for cause or (ii) results from any activity of the
Employee determined by the Committee to be in competition with any activity of
the Company, or otherwise inimical, contrary or harmful to the interests of the
Company (including, but not limited to, accepting employment with or serving as
a consultant, adviser or in any other capacity to an entity that is in
competition with or acting against the interests of the Company), or (b) an
Employee engages in intentional misconduct that results in a material inaccuracy
in the Company’s financial statements or the performance metrics on which a
realization event is based such that the Employee receives, at any time
regardless of whether it is within one year of such misconduct, greater value
from a realization event than would have been received if such realization event
had been calculated based on accurate financial statements or performance
metrics, then any gain realized by the Employee from the realization event shall
be paid by the Employee to the Company upon notice from the Company. Such gain
shall be determined as of the date of the realization event, without regard to
any subsequent change in the Fair Market Value of a share of Company Stock.  The
Company shall have the right, to the maximum extent permitted by law, to offset
such gain against any amounts otherwise owed to the Employee by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement).


The above amendment shall be effective June 11, 2009.
 
Except as specifically amended by this Amendment, the provisions of the Plan are
reaffirmed and shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has signed this Amendment to evidence
adoption of this Amendment on the 15th day of June, 2009.




LA-Z-BOY INCORPORATED




By   ______________________________


Its    _____________________________
 
 
 
 

--------------------------------------------------------------------------------

 